DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

U.S. ROF III LEGAL TITLE TRUST 2015-1, BY U.S. BANK NATIONAL
            ASSOCIATION, AS LEGAL TITLE TRUSTEE,
                           Appellant,

                                    v.

                     DOROTHY C. GATTERDAM,
                           Appellee.

                              No. 4D17-3254

                          [October 11, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert Belanger, Judge; L.T. Case No. 56-2010-CA 001004.

  Jason F. Joseph of the Tromberg Law Group, P.A., Boca Raton, for
appellant.

   Kendrick Almaguer and Thomas Eross Jr. of The Ticktin Law Group,
P.L.L.C., Deerfield, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.